COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-101-CV
 
CHRISTOPHER A. FAULKNER                                                       
APPELLANTS
AND CI HOST, INC.
V.
ERIN L. BULLOCK                                                                         
APPELLEE
------------
FROM THE 17TH DISTRICT COURT OF TARRANT
COUNTY
------------
MEMORANDUM OPINION
(1) AND JUDGMENT
----------
We have considered "Appellants'
Motion To Dismiss Appeal." It is the court's opinion that the motion should
be granted; therefore, we dismiss the appeal. See TEX.
R. APP. P. 42.1(a)(1), 43.2(f).
Costs of this appeal shall be taxed against the party incurring same,
for which let execution issue.
 
                                                       
   PER CURIAM
 
PANEL D: HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: July 3, 2003

1. See Tex. R. App. P. 47.4.